Name: 77/729/ECSC: Council Decision of 21 November 1977 adjusting the portion of administrative expenditure of the European Coal and Steel Community to be covered by levies on the production of coal and steel
 Type: Decision
 Subject Matter: EU finance;  budget
 Date Published: 1977-11-30

 Avis juridique important|31977D072977/729/ECSC: Council Decision of 21 November 1977 adjusting the portion of administrative expenditure of the European Coal and Steel Community to be covered by levies on the production of coal and steel Official Journal L 306 , 30/11/1977 P. 0028 - 0028 Finnish special edition: Chapter 1 Volume 1 P. 0135 Greek special edition: Chapter 01 Volume 2 P. 0063 Swedish special edition: Chapter 1 Volume 1 P. 0135 Spanish special edition: Chapter 01 Volume 2 P. 0074 Portuguese special edition Chapter 01 Volume 2 P. 0074 COUNCIL DECISION of 21 November 1977 adjusting the portion of administrative expenditure of the European Coal and Steel Community to be covered by levies on the production of coal and steel (77/729/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, and in particular Article 20 thereof, Having regard to the report submitted by the Commission, Whereas one portion of the administrative expenditure of the European Coal and Steel Community is at present covered by the levies provided for in Article 49 of the Treaty establishing that Community ; whereas this portion has been fixed at 18 million units of account by Article 20 of the Treaty establishing a Single Council and a Single Commission of the European Communities; Whereas under the terms of this Article the Council is obliged to examine, on the basis of a report submitted annually by the Commission, whether the figure in question should be adjusted to the changes in the budget of the Communities; Whereas, following an assessment of the changes in expenditure arising from the application, in the present economic situation, of the Treaty establishing the European Coal and Steel Community, there is justification for reducing the portion of the administrative expenditure of that Community which is covered by levies on the production of coal and steel, HAS DECIDED AS FOLLOWS: Article 1 The portion of the administrative expenditure of the European Coal and Steel Community to be covered by the levies provided for in Article 49 of the Treaty establishing that Community shall be fixed at five million European units of account. Article 2 This Decision shall enter into force on the fifth day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 November 1977. For the Council The President H. SIMONET